Exhibit 10.1.37

THE USE OF THE FOLLOWING NOTATION IN THIS EXHIBIT INDICATES THAT THE
CONFIDENTIAL PORTION HAS BEEN OMITTED PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT AND THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION: [***]

Amendment #2

to the

2Ku In-Flight Connectivity Services Agreement

This Amendment #2 (this “Amendment”), made as of October 14, 2016, by and
between Gogo LLC and Delta Air Lines, Inc., amends the 2Ku In-Flight Services
Connectivity Agreement between the parties, dated April 1, 2015, as previously
amended in Amendment #1, dated April 1, 2016 (collectively the “Agreement”).

WHEREAS, Delta and Gogo desire to amend the Agreement to provide a way to add
additional Fleet Types and Other Services by use of Statement of Works.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereby agree to amend the AGREEMENT as
follows:

 

1. Section 1.70 “Trigger Date” is hereby deleted in its entirety and replaced
with the following:

“Trigger Date” means, for a Fleet Type[***].

 

2. Section 2.3 “Additional Fleet Types and Installable Additional 2Ku A/C” is
hereby deleted in its entirety and replaced with the following:

Additional Fleet Types and Installable Additional 2Ku A/C. At Delta’s request,
the parties will work together to develop an installation schedule and agree
upon such other technical requirements as are necessary to deliver and install
the Equipment on Fleet Types of A/C that are not part of the Initial 2Ku Fleet
(“Additional Fleet Types”), with such timing and technical details to be set
forth in one or more agreed upon statements of work (each, a “Statement of
Work”). Such Statements of Work will reflect, inter alia, whether the A/C in
such Additional Fleet Type(s) are Domestic A/C or International A/C. Gogo will
be responsible for all Equipment and related paperwork as required to convert
A/C of Additional Fleet Types into Installed A/C, and will use commercially
reasonable efforts to complete a Supplemental Type Certificate (“STC”) for the
applicable A/C as expeditiously as possible after notification by Delta of its
intent to add Additional Fleet Types. Upon Delta’s election, Gogo shall perform
the Services set forth in this Agreement with respect to Additional Fleet Type
A/C pursuant to the terms of this Agreement except as set forth above.

In addition, upon Delta’s election, Gogo shall perform the Services set forth in
this Agreement with respect to additional A/C that are not a part of, but are of
the same Fleet Types as those in, the Initial 2Ku Fleet (the “Existing Fleet
Type A/C”; together with the Additional Fleet Type A/C, the “Installable
Additional 2Ku A/C”) pursuant to the terms of this Agreement. The tail numbers
of such Existing Fleet Type A/C will be added to this Agreement and set forth in
the applicable Statement of Work.

 

3. Section 5.9 “Statements of Work” is hereby deleted in its entirety and
replaced with the following:

Other Services. For other Services not described herein that Gogo is to perform
pursuant to this Agreement, and that affect all Fleet Types, the parties will
execute an amendment to the Agreement. For other Services not described herein
that Gogo is to perform pursuant to this Agreement, and that are specific to
only one Fleet Type, the parties will incorporate such Services into a Statement
of Work. No amendment or Statement of Work will be effective unless and until
signed by both parties. Gogo agrees to



--------------------------------------------------------------------------------

Exhibit 10.1.37

 

provide Services requested by Delta so long as such Services are of the type
provided by Gogo to other customers and agrees to use good faith efforts to
negotiate and enter into amendments and Statements of Work with respect to such
requested Services. All labor rates set forth in amendments and Statements of
Work shall be subject to Section 9.10 of this Agreement.

 

4. Capitalized terms not defined herein shall have the meanings ascribed to them
in the Agreement. This Amendment: (a) constitutes the entire agreement between
the parties with respect to the amendment(s) set forth herein and supersedes all
prior understandings, agreements whether written or oral between the parties
relating thereto; (b) may not be amended or modified except by a written
agreement duly executed on behalf of the parties; (c) shall in all respects
(including non-contractual disputes or claims arising out of or in connection
with this Amendment) be subject to and construed in accordance with the law
governing the Agreement; (d) is legally binding upon and inures to the benefit
of the parties and their permitted successors and assigns, and no third party is
intended to benefit from, nor may any third party seek to enforce, any of the
terms of this Amendment; and (e) shall prevail over any conflicting terms and
conditions in the Agreement. As amended hereby, the Agreement shall be and
remain in full force and effect.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their duly authorized representatives as of the date and year first written
above.

 

  Gogo, LLC   Delta Air Lines, Inc.   By  

  /s/ Michael Small

    By  

  /s/ John D. Reynolds

  Name      

  Michael Small

    Name      

  John D. Reynolds

  Title  

  President and Chief Executive Officer

    Title  

  Commodity Manager, Supply Chain Management

  Date  

  10/27/2016

    Date  

  10/20/2016